Case 2:18-cv-15685-KM-JBC Document 35 Filed 01/16/20 Page 1 of 3 PageID: 122




                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY

KEITH FINN,                                       )
                                                  )
               Plaintiff,                         )
                                                  ) Case No.: 2:18-CV-15685-KM-JBC
       v.                                         )
                                                  )
CONVERGENT OUTSOURCING et al,                     )
                                                  )

_______________
               Defendant.                         )
                                                  )
                                                ORDER

       AND NOW, this         { �.{.£\   of   .1JJAAt.\.!      , 2020, upon review of the Parties'

stipulation to stay this matter pending the resolution of the related private arbitration action,

Keith Finn v Credit One Bank, American Arbitration Association Case No. 0l-17-0006-5470, it

is hereby ORDERED that this matter is stayed.

       Plaintiff is ORDERED to notify the Court when that arbitration action is resolved or

otherwise terminated.




                                                      so�

                                                           vin McNulty, .S
                                                      DATE: 1/16/2020
Case 2:18-cv-15685-KM-JBC Document 35 Filed 01/16/20 Page 2 of 3 PageID: 123




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF        NEW   JERSEY


 KEITIIFINN
                                                )
                                                )
                  Plaintiff
                                                    Case No.: 2:I8-CV-15685-KM-JBC
         v.                                     )
CONVERGENT OL’TSOURCING et al.

                  Defendant
                                                )
     STIPULATION TO STAY CASE PENDING RESOLUTION OF ARBITRATION

         AND NOW, Plaintiff. Keith Finn. by and through his attorneys. and Defendants First

Contact, LLC and Alorica, Inc., by and through their undersigned attorneys, hereby stipulate to

stay the instant action until the resolution of the related private arbitration action, Keith Finn

Credit One Bank. American Arbitration Association Case No. 0 (-17-0006-5470.

        A proposed Order reflecting the terms of this stipulation will be submitted along with the

instant filing.

                                              SO STIPULATED:

Date: January 15, 2020                        By: Is! Jacob U. Ginsburg
                                              Jacob U. Ginsburg, Esquire
                                              Kimmel & Silverman. P.C.
                                              30 E. Butler Avenue
                                              Ambler, PA 19002
                                             215-540-8888
                                             jgi nsburgcred i tlaw.c om
                                             Attorney for Plaintiff



                                             /s/ Cindy Salvo
                                             CINDY D. SALVO
                                             THE SALVO LAW FIRM
                                             185 Fairfield Avenue
                                             Suite 3C./3D
Case 2:18-cv-15685-KM-JBC Document 35 Filed 01/16/20 Page 3 of 3 PageID: 124




                                  West Caidwell, NJ 07006
                                  973-226-2220
                                  Fax: 973-900-SSOO
                                  Email: csalvosa1voIawflrm.com
                                  Attorney for Delèndant, Alorica. Inc.


                                  By: A’! Paul A Grammatico
                                  JONATHAN ROTENBERG
                                  PAUL A. GRAMMATICO (Pro Hoc Vice)
                                  KATTEN MUCHIN ROSENMAN LLP
                                  515 S. Flower St., Suite 1000
                                  Los Angeles, CA 9007 1-2212
                                  213.443.9017
                                  Email: paul.grammaticokattenlaw.com
                                  Attorney for Defendant, First Contact, LLC
